Cane Clark llp 3273 E. Warm Springs Las Vegas, NV89120 Kyleen E. Cane* Bryan R. Clark^ Telephone:702-312-6255 Joe Laxague Scott P. Doney Facsimile:702-944-7100 Christopher T. Clark Email:sdoney@caneclark.com December 23, 2009 Via Facsimile United States Securities and Exchange Commission 100 F Street, N.E. Mailstop Washington D.C., 20549-7010 Attention:Pamela A. Long Re:QE Brushes, Inc. Pre-effective Amendment 6 to Registration Statement on Form S-1 Filed December 11, 2009 File No.333-157970 Dear Ms.
